MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). It does not appear that the BIA erred in concluding that petitioner was ineligible to adjust his status under the Child Status Protection Act. Petitioner did not file an adjustment of status application within a year of when his immigrant visa became available. See Padash v. INS, 358 F.3d 1161, 1167 (9th Cir.2004). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.